                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA

                                                             3:08CR90(JCH)
v.

                                                             December 11, 2018
JOHN MILNE

                       MOTION FOR RETURN OF PASSPORT

        Counsel for the defendant in the above captioned matter hereby moves this court
to permit counsel to return the defendant’s passport to him. In support of the motion,
counsel submits the following:
     1. The defendant, as part of his conditions of release while his supervised release
        violation matter was pending, was ordered to surrender his passport to
        undersigned counsel until the matter was resolved.
     2. The defendant was subsequently found in violation of his supervised release and
        was sentenced to a term of imprisonment of two years, with no additional
        supervised release to follow.
     3. The defendant is currently incarcerated, but needs his passport to address his
        immigration status.
   For the foregoing reasons, counsel requests the Court grant this motion to permit
counsel to return the defendant’s passport to him or his designee.


                                                 Respectfully Submitted
                                                 The Defendant


                                                         /s/ Justin T. Smith
                                                 Justin T. Smith
                                                 Duffy Law, LLC
                                                 129 Church Street, Suite 310
                                                 New Haven, CT 06510
                                                 (203) 946-2000
                                                 justin@duffylawct.com
                                                 Fed. Bar No. CT25146




                                         2
                                   CERTIFICATION

I hereby certify that a copy of the foregoing was filed electronically and served by mail
on anyone unable to accept electronic filing. Notice of this filing will be sent by e- mail
to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.



                                                             /s/ Justin T. Smith
                                                     Justin T. Smith
                                                     Fed. Bar No. CT25146




                                            3
